Affirmed and Memorandum Opinion filed September 28, 2021.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-20-00163-CR

                          JOHNNY CARTER, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1543907

                           MEMORANDUM OPINION

      In this appeal from a conviction for aggravated sexual assault of a child,
appellant raises two issues, both of which challenge the trial court’s decision to admit
the testimony of an outcry witness. For the reasons given below, we overrule both
issues and affirm the trial court’s judgment.
                                  BACKGROUND

      Appellant was charged with sexually assaulting the complainant, who was his
girlfriend’s twelve-year-old granddaughter. He pleaded not guilty to that charge, and
his case proceeded to a trial by jury.

      During the trial, the complainant’s grandmother testified that she had custody
of the complainant, and that on the day of the offense they both went over to
appellant’s house to stay the night. The grandmother said that she woke up during
the night and found that appellant was not by her side. She got out of bed and walked
down the hall to find that the complainant’s bedroom was unlocked. When she went
inside, she discovered that appellant had pulled the complainant to the edge of the
bed, and he appeared to be having sexual intercourse with her.

      The grandmother hollered at the complainant, who was heavily medicated,
and told her to call the police. The complainant ran to a neighbor’s house and dialed
9-1-1. When the police were finally dispatched to the scene, officers discovered that
the grandmother was bruised and that her clothes were deeply stained. The
grandmother explained that, after she had caught him in the act, appellant physically
attacked her and dragged her through a ditch.

      Appellant was arrested and the complainant was taken to a hospital for a
sexual assault examination. A nurse at the hospital collected several vaginal swabs,
and subsequent testing of those swabs revealed the presence of sperm. A forensic
analyst compared the DNA profile of that sperm to a known sample collected from
appellant, and the analyst testified that appellant could not be excluded as a
contributor of the sperm.

      The complainant did not testify during the trial, but her statement of events
was presented to the jury through a counselor, whom the trial court qualified as an


                                         2
outcry witness. According to the counselor, the complainant said that appellant
pulled her panties to the side and tried to penetrate her, but he was unable to penetrate
her because she was “too tight.”

      Appellant did not testify in his own defense, but his counsel attacked the
prosecution’s case on several fronts. Counsel argued that the prosecution’s theory
was implausible because other people were in the house at the time of the alleged
offense, and they never reported hearing or seeing a sexual assault. Counsel also
suggested that the DNA evidence could not be believed because the vaginal swabs
had been improperly stored and because certain witnesses involved in the DNA
testing did not testify. Finally, counsel emphasized that the complainant had a
reputation for being “vengeful, remorseless, a liar, and a thief.”

      The jury rejected these defensive arguments and convicted appellant as
charged.

                                OUTCRY WITNESS

      The hearsay statement of a child victim of sexual assault may be admitted
through the testimony of an outcry witness if the trial court determines in a hearing
conducted outside the presence of the jury that the statement is reliable based on the
time, content, and circumstances of the statement; and if the child testifies or is
available to testify at the proceeding in court. See Tex. Code Crim. Proc. art. 38.072,
§ 2(b)(2)–(3).

      Pursuant to this hearsay exception, the prosecution offered into evidence the
hearsay statement of the complainant through the outcry testimony of her counselor.
The trial court considered the prosecution’s evidence outside the presence of the
jury, and ruled that the evidence was admissible. Appellant now challenges that
ruling, arguing in two separate points that the trial court abused its discretion by


                                           3
implicitly finding that (1) the hearsay statement was reliable and (2) the complainant
was available to testify.

      The State responds that appellant failed to preserve error on either of these
two points. We agree with the State. Appellant did not object during the outcry
hearing or during the trial itself that the prosecution had failed to carry its burden of
proving that the complainant’s statement was reliable or that the complainant was
available to testify. Appellant’s only objection was that the counselor was not the
proper outcry witness because the complainant had disclosed the details of her sexual
abuse to another adult first. Because appellant did not lodge an objection in the trial
court on the grounds for which he now complains, we conclude that error has not
been preserved. See Tex. R. App. P. 33.1 (requiring timely objections as a
prerequisite to presenting a complaint for appellate review); Spielbauer v. State, 622
S.W.3d 314, 318 (Tex. Crim. App. 2021) (explaining that the preservation rules are
designed “to prevent blindside attacks on the trial court’s rulings”).

      Even if error had been preserved, we would overrule appellant’s remaining
arguments on the merits.

      Beginning with his reliability complaint, appellant argues that there are many
reasons why the trial court should not have found that the complainant’s statement
was reliable. He emphasizes such factors as (1) the complainant had been taking
sleeping medication at the time of the alleged assault; (2) the complainant did not
make an outcry statement to either a nurse or child advocate, whom she saw before
the counselor; and (3) the complainant had a documented history of mental health
disorders and of lying.

      Even if true, none of these factors is dispositive. Reliability findings are made
on a case-by-case basis, and we review such findings for an abuse of discretion. See
Torres v. State, 424 S.W.3d 245, 257 (Tex. App.—Houston [14th Dist.] 2014, pet.
                                           4
ref’d). In exercising that discretion, the trial court may consider several indicia of
reliability, including whether the accused had the opportunity to commit the offense,
and whether the child’s statement is corroborated by other evidence. Id.

      Both of these indicia are pertinent here. By the time of the outcry hearing, the
trial court had a substantial basis for finding that appellant had the opportunity to
commit the offense. There had already been testimony that the offense occurred in
appellant’s own home, at a time when appellant knew that the complainant might be
impaired because of her sleeping medication. Also, the trial court was aware of other
evidence that corroborated the outcry statement. In particular, the grandmother had
already testified that she witnessed appellant appearing to have sexual intercourse
with the complainant. A sexual abuse nurse examiner had also testified that she
found injuries to the complainant’s vagina in the hours after the alleged assault.
Based on this affirmative evidence, the trial court did not abuse its discretion by
implicitly finding that the complainant’s outcry statement was reliable. See Garcia
v. State, 792 S.W.2d 88, 92 (Tex. Crim. App. 1990) (upholding a trial court’s
findings on the admissibility of an outcry statement because the findings were
supported by the evidence).

      Turning next to the availability complaint, appellant argues that the trial court
abused its discretion by implicitly finding that the complainant was available to
testify. He refers to such factors as (1) the complainant did not actually testify,
(2) there was no indication from the record that the complainant was ever present in
the courthouse, and (3) there was no explanation as to why the prosecution did not
call the complainant as a witness. Once again, these factors are not dispositive.

      The trial court heard direct testimony from the grandmother—who was the
complainant’s guardian—that the complainant was available to testify. The trial
court also heard similar testimony during the outcry hearing that the counselor

                                          5
believed that the complainant was available to testify. The trial court was free to
credit this testimony, especially when that testimony was unchallenged by the
defense.

      Appellant nevertheless argues that the testimony was “scant” and cannot
support the trial court’s decision. The only authority that he cites in support of that
argument is the lower court decision in Rodriguez v. State, 802 S.W.2d 716 (Tex.
App—San Antonio 1990), aff’d as reformed, 819 S.W.2d 871 (Tex. Crim. App.
1991). We are not bound by that lower court, and in any event, that decision is
distinguishable on the facts. The issue in Rodriguez focused on a six-year-old girl’s
competency to testify through a closed-circuit television. Id. at 720–21. There has
been no suggestion that the complainant in this case, who was fourteen at the time
of trial, was incompetent like the child in Rodriguez.

      Even if we were to further assume for the sake of argument that the trial court
abused its discretion by admitting the complainant’s outcry statement through the
counselor, we would not conclude that appellant was entitled to any relief.

      Harm in the admission of improper outcry testimony is reviewed under the
standard for nonconstitutional error. See Chapman v. State, 150 S.W.3d 809, 814
(Tex. App.—Houston [14th Dist.] 2004, pet. ref’d). Under that standard,
nonconstitutional error must be disregarded unless it affects a defendant’s substantial
rights. See Tex. R. App. P. 44.2(b). An error affects a defendant’s substantial rights
when the error has a substantial and injurious effect or influence on the jury’s verdict.
See King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997). If the error had no
influence or only a slight effect on the verdict, the error is harmless. See Johnson v.
State, 967 S.W.2d 410, 417 (Tex. Crim. App. 1998).

      In this case, the outcry testimony was that appellant pulled the complainant’s
panties to the side and tried to penetrate her, but he was unable to penetrate her
                                           6
because she was “too tight.” That testimony was consistent with the testimony from
the grandmother, who said that she did not see any penetration, but she did see
appellant “pulling [the complainant] to the side and he was between her legs.”
Because the grandmother’s testimony was properly admitted without objection, any
error in the admission of the outcry testimony was not likely to be harmful. See Nino
v. State, 223 S.W.3d 749, 754 (Tex. App.—Houston [14th Dist.] 2007, no pet.) (the
improper admission of testimony from a forensic interviewer was harmless because
the same or similar testimony was properly admitted by the child complainant’s
mother).

      Moreover, the jury heard compelling forensic evidence. A nurse testified that
there were injuries to the complainant’s vagina. Also, a DNA analyst testified that
sperm was collected from the complainant’s vagina, and that appellant could not be
excluded as the contributor of that sperm. Because this DNA evidence
overwhelmingly demonstrated appellant’s guilt, we cannot say that any improper
admission of the outcry testimony had a substantial and injurious effect on the jury’s
verdict. We therefore conclude that any such error was harmless.

                                  CONCLUSION

      The trial court’s judgment is affirmed.




                                       /s/       Tracy Christopher
                                                 Chief Justice



Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).


                                             7